                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC #:
 HEADCOUNT, INC.,                                            DATE FILED: 3/25/2020
                           Plaintiff,

                    -against-                                 1:17-cv-8389-MKV

 CLEAN ENERGY ADVISORS, LLC and                                     ORDER
 CHRIS WARREN,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the hearing on the Motion for Default Judgment scheduled to

take place on April 1, 2020 is adjourned sine die.



SO ORDERED.
                                                     _________________________________
Date: March 25, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
